EXHIBIT 10.27(b)

 

AGREEMENT TO AMEND TERM LOAN FACILITY AGREEMENT

 

THIS AGREEMENT TO AMEND TERM LOAN FACILITY AGREEMENT (this “Agreement”) is
entered into between AMO Japan K.K. (“Borrower”), Bank of America, N.A., Tokyo
Branch and Aozora Bank, Ltd. (collectively, the “Lenders”) and Advanced Medical
Optics, Inc. (“Guarantor”) (Borrower, the Lenders and Guarantor collectively,
the “Parties”), dated as of February 27, 2004.

 

Article 1. (Definitions)

 

Unless otherwise stipulated, capitalized terms used herein shall have the
respective meanings ascribed to them in the ¥2,500,000,000 Term Loan Facility
Agreement entered into between the Parties, dated as of September 24, 2003 (the
“Loan Agreement”).

 

Article 2. (Agreement to Amend)

 

The Parties agree to amend Article 6.12 of the Loan Agreement as follows:

 

[Before amendments]

 

6.12. Security Reserve

 

In the event that the aggregate value of both the Accounts Receivable and the
Inventories falls below the aggregate minimum amount allowed, as calculated in
accordance with the Advance Rates prescribed in Schedule II by the Security
Agent as of the end of each calendar month, then the Borrower shall pay in cash
an amount equal to the shortfall into the Security Reserve Account, as specified
in a written request from the Security Agent, no later than two (2) Business
Days from the receipt of said request by the Borrower. The Borrower agrees to
and shall cooperate with the Security Agent in the creation of a security
interest over any monies in the Security Reserve Account for the purposes of
securing the obligations of the Borrower hereunder pursuant to the terms and
conditions of the Account Pledge Agreement.

 

[After amendments]

 

6.12. Security Reserve

 

In the event that the aggregate value of both the Accounts Receivable and the
Inventories falls below the aggregate minimum amount allowed, as calculated in
accordance with the Advance Rates prescribed in Schedule II by the Security
Agent as of the end of each calendar month, then the Borrower shall pay in cash
an amount equal to the shortfall into the Security Reserve Account, as specified
in a written request from the Security Agent, in such time and manner as is
specified in the Account Pledge Agreement, as amended by a certain Agreement to
Amend Account Pledge Agreement, dated as of the date of this Agreement, between
the Borrower and the Lenders. The Borrower agrees to and shall cooperate with
the Security Agent in the creation of a security interest over any monies in the
Security Reserve Account for



--------------------------------------------------------------------------------

the purposes of securing the obligations of the Borrower hereunder pursuant to
the terms and conditions of the Account Pledge Agreement.

 

Article 3. (Effective Date)

 

The Parties agree that the amendments to the Loan Agreement pursuant to Article
2. hereof shall take effect as of the date of this Agreement.

 

Article 4. (Governing Law and Jurisdiction)

 

This Agreement shall be governed by and construed in accordance with the laws of
Japan. The Tokyo District court shall have exclusive jurisdiction over any legal
suit, action or proceeding arising out of or relating to this Agreement.

 

IN WITNESS WHEREOF, THE PARTIES HERETO HAVE THEIR DULY AUTHORIZED
REPRESENTATIVES TO EXECUTE THIS AGREEMENT IN FOUR (4) COUNTERPARTS ON THE DAY
AND YEAR FIRST ABOVE WRITTEN.



--------------------------------------------------------------------------------

Date: Feb. 27, 2004

 

/s/ HIROKAZU GODA

                                                                               
        

For: AMO Japan K.K.

 

By: Hirokazu Goda, Director

 

Date: Feb. 26, 2004

 

/s/ YOSHIHIKO ASANO

                                                                               
        

For: Bank of America, N.A., Tokyo Branch

 

By: Yoshihiko Asano

 

Title: Managing Director & Branch Manager

 

Date: February 26th, 2004

 

/s/ JUNICHI FUKUI

                                                                               
        

For: Aozora Bank, Ltd.

 

By: Junichi Fukui

 

Title: General Manager

 

Date: 2/17/04

 

/s/ VINCENT E. SCULLIN, JR.

                                                                               
        

For: Advanced Medical Optics, Inc

 

By: Vincent E. Scullin, Jr.

       V.P. Treasurer